DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2014/0062297 A1] does not teach or discloses “wherein said controller is configured to connect by wireless transceiver to neighboring LED lights, wherein said  said controller configured to control said dimmer and configured to communicate directly through  the Internet to an external device and to control said neighboring LED lights based on an instruction received from the external device through the Internet; and wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, and saidRESPONSE TO OFFICE ACTION - 3Examiner: Chan, Wei Serial # 16/872,356controller, are each mounted on said plate, wherein said plate is configured for mounting in a light fixture to retrofit the light fixture .” (see page 6-12).
Examiner disagree:
Chemel discloses a controller (Fig. 45, 4512 & Paragraph [0530]), wherein controller (Fig. 45, 4512 & Paragraph [0530]) is configured to connect by wireless transceiver (Fig. 45, 4522 & Paragraph [0533]) to neighboring LED lights (Fig. 45, 4520 & Paragraph [0532]), wherein said controller (Fig. 45, 4512 & Paragraph [0530]) is configured to control said dimmer (Fig. 45, 4504 & Paragraph [0194 & 0527]) and configured to communicate (Fig. 36, 3608-3610) directly through the Internet (Paragraph [0542]) to an external device (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]); and to control said neighboring LED lights (Fig. 45, 4520 & Paragraph [0532]) based on an instruction (Paragraph [0388 & 0546]) received from the external device (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]) through the internet (Paragraph [0542]) wherein said plate (Fig. 30, 3012 and 3010) for mounting in a light fixture (Paragraph [0458]) to retrofit (Paragraph [0441]) the light fixture (Fig. 30, 3008).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chemel in view of Dahlen and further in view of Bora in the same field of endeavor and they are analogous prior art.
In response to applicant's arguments against the references individually (Dahlen [US 2015/0163884 A1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, recites “wherein said, said controller configured to control said dimmer and configured to communicate” change -- wherein said, 
In regards to claim 9, recites “in which a first LED bulb is configured to communicate to the Internet, wherein said first LED bulb is configured to communicate with a plurality of LED bulbs to control said plurality of LED bulbs based on Internet communications received by said first LED bulb via said router and wireless transceiver.” There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2014/0062297 A1].
In regards to claim 1. Chemel discloses A kit for retrofitting an existing high intensity discharge lamp (Paragraph [0210]), comprising: 
a bypass ballast (Fig. 45, 4502 & Paragraph [0527]) for supplying current to an LED replacement bulb (Fig. 45, 4520 & Paragraph [0532]); 
at least one LED bulb (Fig. 45, 4520 & Paragraph [0532]);
a dimmer unit (Fig. 45, 4504 & Paragraph [0194 & 0527]), wherein said dimmer unit (Fig. 45, 4512 & Paragraph [0527]) is configured for adjusting (Paragraph [0025]) the light intensity (Paragraph [0051]) of the LED bulb (Fig. 45, 4520 & Paragraph [0532]); 
a controller (Fig. 45, 4512 & Paragraph [0530]), wherein controller is configured to connect by wireless transceiver to neighboring LED lights (Fig. 45, 4520 & Paragraph [0532]), wherein said controller (Fig. 45, 4512 & Paragraph [0530]) is configured to control said dimmer (Fig. 45, 4504 & Paragraph [0194 & 0527]) and configured to communicate directly through the Internet (Paragraph [0542]) to an external device (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]); and to control said neighboring LED lights (Fig. 45, 4520 & Paragraph [0532]) based on an instruction (Paragraph [0388 & 0546]) received from the external device (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]) through the internet (Paragraph [0542]) 
wherein said plate (Fig. 30, 3012 and 3010) for mounting in a light fixture (Paragraph [0458]) to retrofit (Paragraph [0441]) the light fixture (Fig. 30, 3008).
Chemel does not specify a heat sink for controlling the heat from the LED bulb.
Dahlen discloses a heat sink for controlling the heat from the LED bulb (Fig. 3c, 306-307 & Paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with a heat sink for controlling the heat from the LED bulb for purpose of dissipating heat from the LED light bulb as disclosed Dahlen (Paragraph [0028]).
Chemel in view of Dahlen does not specify wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, said controller are each mounted on said plate,
Bora discloses wherein said bypass ballast (Fig. 1, 104 & Paragraph [0112]), said LED bulb (Fig. 1, 122-122b), said heat sink (Fig. 1, 124 & Paragraph [0130] “the LEDs 122 are formed into LED Groups 1100 that may include a heat sink 124 attached to the flexible strip 912”), said dimmer unit (Fig. 1, 120 & Paragraph [0079 & 0112] “The LED current control circuit 120 can be a PWM driver”), said controller (Fig. 1, 106 & 112 & Paragraph [0013] “The controller/processors of the two or more lighting devices communicate with one another using the wireless transceivers and antennas of the two or more lighting devices” & Paragraph [0388] “the display can be directly connected to the II Devices or have a connected router”) are each mounted on a plate (Fig. 1, 134 and 136). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, said controller are each mounted on said plate for purpose of controlling and programming lighting devices, such that the color and brightness of any individual light or a group of lights can be manually or automatically controlled using a wireless interface. A user has the flexibility to personalize the color, atmosphere, and mood of a room to better fit ones preference, time of day, or occasion at hand as disclosed by Bora (Paragraph [0007]).
In regards to claim 2. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit of claim 1, further comprising at least one sensor (Chemel: Fig. 45, 4508 & Paragraph [0528]) configured to sense an ambient condition (Chemel: Paragraph [0528]) and provide a signal (Chemel: Paragraph [0596-602]) to at least one of said dimmer (Chemel: Fig. 45, 4512 & Paragraph [0527]) and said controller (Chemel: Fig. 45, 4512 & Paragraph [0530]).
In regards to claim 3. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said sensor is a motion detector (Chemel: Fig. 45, 4508 & Paragraph [0528]), configured to signal for brighter light (Chemel: Paragraph [0020 & 0546]) when motion is detected.
In regards to claim 4. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said sensor is a light detector (Chemel: Fig. 45, 4508 & Paragraph [0528]), configured to signal the dimmer switch (Chemel: Fig. 45, 4504 & Paragraph [0537-538]) for less or no light (Chemel: Paragraph [0537]) when daylight is detected (Chemel: Paragraph [0020 & 0593-602]), and for brighter light when daylight is not detected (Chemel: Paragraph [0020 & 0593-602]).
In regards to claim 7. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said LED bulb (Chemel: Fig. 45, 4520 & Paragraph [0532]) is configured for a temporary boost (Chemel: Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]) in power exceeding thermal limits (Chemel: Paragraph [0197]), if directed by a network control computer (Chemel: Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]).
In regards to claim 8. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said LED replacement bulb comprises a plurality of LED bulbs (Chemel: Fig. 45, 4520 & Paragraph [0532]).
In regards to claim 9. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 8, in which a first LED bulb (Chemel: Fig. 39, 3902) is configured to communicate to the Internet (Chemel: Fig. 48 & Paragraph [0547]), wherein said first LED bulb (Chemel: Fig. 39, 3902) is configured to communicate with a plurality of LED bulbs (Chemel: Fig. 39, 3902-3904 & Paragraph [0492]) to control said plurality of LED bulbs (Chemel: Fig. 39, 3902-3904) based on Internet communications (Chemel: Fig. 48 & Paragraph [0547]) received by said first LED bulb via said router (Chemel: Fig. 48, Router) and wireless transceiver (Chemel: Fig. 45, 4522 & Paragraph [0533]).
In regards to claim 10. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, wherein a plurality of said LED retrofit kits (Chemel: Fig. 39, 3902-3904 & Paragraph [0322 & 0492]) are configured for communication with one another (Chemel: Fig. 39, 3902-3904) via the Internet (Chemel: Fig. 48 & Paragraph [0547]).
In regards to claim 11. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit (Chemel: Paragraph [0322 & 0323 & 0441 & 0458]) for retrofitting an existing high intensity discharge lamp of claim 1, wherein said LED retrofit kit (Chemel: Paragraph [0322 & 0323 & 0441 & 0458]) is configured for connection to plurality of other LED retrofit kits (Chemel: Fig. 36, 3608) in a wireless mesh network (Chemel: Paragraph [0472-473]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2013/0063042 A1] as applied to claim 1 above, and further in view of Takahashi et al [US 2015/0084518 A1].
In regards to claim 5. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said sensor is a sound detector (Chemel: Fig. 45, 4508 & Paragraph [0223 & 0528])
Chemel in view of Dahlen and further in view of Bora does not specify said sensor is a sound detector, configured to signal the dimmer switch for brighter light when sound is detected.
Rybicki discloses said sensor is a sound detector (Abstract), configured to signal the dimmer switch for brighter light (Paragraph [0028]) when sound is detected (Paragraph [0014-15])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel in view of Dahlen and further in view of Bora with said sensor is a sound detector, configured to signal the dimmer switch for brighter light when sound is detected for purpose of a dimming degree of the plurality of lighting apparatuses depending on quality of the voice of the person that is detected by the sound sensor as disclosed by Takahshi (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844